Name: Commission Implementing Regulation (EU) NoÃ 1292/2011 of 9Ã December 2011 amending Regulation (EC) NoÃ 718/2007 implementing Council Regulation (EC) NoÃ 1085/2006 establishing an instrument for preÃ¢ accession assistance (IPA)
 Type: Implementing Regulation
 Subject Matter: EU finance;  European construction;  accounting;  economic policy
 Date Published: nan

 13.12.2011 EN Official Journal of the European Union L 329/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1292/2011 of 9 December 2011 amending Regulation (EC) No 718/2007 implementing Council Regulation (EC) No 1085/2006 establishing an instrument for pre accession assistance (IPA) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1085/2006 of 17 July 2006 establishing an Instrument for Pre-Accession Assistance (IPA) (1) (the IPA Regulation) and in particular Article 3(3) thereof, Whereas: (1) Commission Regulation (EC) No 718/2007 of 12 June 2007 implementing Council Regulation (EC) No 1085/2006 establishing an instrument for pre accession assistance (IPA) (2) provides for detailed rules for the implementation of the IPA Regulation. (2) The provisions of Regulation (EC) No 718/2007 on eligibility of operating costs should be aligned with the framework agreements concluded with international organisations. (3) In the specific provisions for the cross-border component, the derogation clause for eligible expenditure as regards operating costs should be aligned to that of the transition assistance and institution building component. (4) In the specific provisions for the human resources development and the rural development components, Article 160 and Article 188 of Regulation (EC) No 718/2007 lay down the conditions for paying the pre-financing for the human resources development and the rural development component. In the light of the experience gained in the implementation of these rules, the pre-financing paid by the Commission to the countries benefiting from the human resources development and the rural development component should be increased and these provisions should be aligned with the provisions governing pre-financing for the regional development component. (5) The provisions laid down in this Regulation are in accordance with the opinion of the IPA Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 718/2007 is amended as follows: (1) in Article 34(3), point (e) is replaced by the following: (e) operating costs, except where otherwise provided for under framework agreements with international organisations;; (2) in Article 89(3), the following subparagraph is added: Operating costs, including rental costs, exclusively related to the period of co-financing of the operation, may be considered eligible on a case-by-case basis.; (3) in Article 160, paragraph 3 is replaced by the following: 3. In addition to the provisions of Article 42, payments for the pre-financing shall amount to 30 % of the European Union contribution for the three most recent years of the programme concerned, and shall be made once the conditions laid down in Article 42(1) are met. Where necessary, with regard to the availability of budgetary commitment, the pre-financing may be made in two instalments.; (4) in Article 160, paragraph 4 is deleted; (5) in Article 188, paragraph 1 is replaced by the following: 1. For the purposes of this component, pre-financing payments may amount to 30 % of the European Union contribution for the three most recent years of the programme concerned. Subject to the availability of budgetary appropriations, pre-financing may be paid in two or more instalments.. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 210, 31.7.2006, p. 82. (2) OJ L 170, 29.6.2007, p. 1.